Rosenman, J.
The provisions of section 135 of the Election Law, added by chapter 955 of the Laws of 1935, requiring a statement showing when and where the subscribing witness was last registered, is a substantial amendment. Its efficacy to prevent fraud is not a matter for the court’s consideration. It must be complied with, along with other formal requirements of law. Non-compliance therewith justifies the action which the board of elections has taken. Motion denied. Settle order on one day’s notice.